Order entered January 12, 1942, reversed on the law and facts, with ten dollars costs and disbursements, and motion denied, without costs, on the ground that no merit is shown in the application. Appeal from order denying reargument dismissed as academic. All concur. (One order grants in certain respects plaintiff’s motion for a discovery and inspection and for an examination of defendant before trial in a silicosis action; the second order denies defendant’s motion for a reargument.) Present — Crosby, P. J., Cunningham, Dowling, Harris and MeCum, JJ.